White, Presiding Judge.
This appeal is from a conviction for disturbing a Sunday school. It was alleged in the informamation that appellant disturbed the congregation “by loud and vociferous exclamations and swearing.” The evidence wholly fails to support the manner of disturbance in either of the modes alleged. There was no loud and vociferous exclamation and no swearing proven. If any disturbance was created it was in a different manner from those alleged. Allegation and proof must correspond to warrant a conviction in all criminal cases.
Because the evidence is insufficient to sustain a convition for the offense alleged in the information, the judgment is reversed and the cause remanded.

Reversed and remanded.